Citation Nr: 0031198	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for VA improved death 
pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which determined that the appellant was 
ineligible for VA improved death pension benefits.  

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was conducted before the undersigned on June 16, 
1999; a transcript of that proceeding is of record, as are 
various corrections to that transcript offered into evidence 
by the appellant in a statement dated June 1, 2000.  


FINDINGS OF FACT

1.  The appellant's deceased husband had military service as 
a member of the Commonwealth Army of the Philippines, to 
include recognized guerrilla service, from December 1, 1943 
to June 30, 1946.  

2.  The appellant's deceased husband did not have active 
military, naval or air service, that meets the threshold 
requirements for entitlement to improved death pension 
benefits.


CONCLUSION OF LAW

The requirements for basic eligibility for VA improved death 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 
(2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking VA improved death pension benefits 
based upon her deceased husband's military service.  
Eligibility for VA benefits is based upon statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 
(2000).  VA laws and regulations allow Philippine veterans 
who have recognized United States military service to claim 
certain VA benefits, but only if such service is documented 
or verified by the Armed Forces of the United States.  See 
38 U.S.C.A. § 101; 38 C.F.R. §§ 3.9, 3.203.  Further, service 
department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); see also 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In addition, although nonservice-connected pension benefits 
are generally available to qualifying veterans of a period of 
war, (see 38 U.S.C.A. § 1521 (West 1991)), Congress has not 
made such benefits available to individuals with service 
before July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines, to include 
recognized guerrilla service, while such forces were in the 
service of the Armed Forces of the United States.  Such 
service is deemed not to have been active military, naval or 
air service for VA benefit purposes except for benefits under 
the National Service Life Insurance program, benefits under 
Chapter 10 of Title 37, and benefits under Chapters 11, 
13 and 23 of Title 38.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8.  It is within the foregoing context that the 
appellant's claim must be evaluated.  

The appellant has offered various contentions to support her 
claim that her deceased husband's military service should 
qualify her for VA improved death pension benefits.  As a 
threshold matter, the Board notes that there is evidence of 
record sufficient to establish the marital relationship 
between the appellant and her husband who died on June [redacted], 
1992.  In addition, the service department has certified that 
the appellant's deceased husband had military service with 
the Commonwealth Army of the Philippines, to include 
recognized guerrilla service, from December 1, 1943 to 
June 30, 1946, and that he was honorably released from such 
service.  The appellant has not contended otherwise.  
Instead, her contentions focus upon her belief that VA laws 
and regulations that preclude the payment of improved death 
pension benefits based upon the aforementioned military 
service of her deceased husband are discriminatory in nature, 
and therefore unconstitutional.  In this regard, she offered 
testimony at her personal hearing, as well as various book 
excerpts referring to the United States Constitution and 
court cases based thereon.  She also asserts that her 
deceased husband was conferred with veteran's status by the 
United States Government because an American flag was issued 
to her to drape over her husband's coffin.  

In this case, the service department, as previously noted, 
has certified that the appellant's deceased husband had 
military service with the Commonwealth Army of the 
Philippines, to include recognized guerrilla service.  While 
such service is considered active military service for 
disability compensation and dependency and indemnity 
compensation purposes, it does not constitute qualifying 
service for improved death pension purposes.  See 38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.8(c).  In this regard, the Board has no 
discretion; it is bound by the laws established by Congress, 
as well as the regulations established by the Secretary of 
Veterans Affairs.  

The Board understands the appellant's confusion.  Her 
husband's military service entitles her to certain benefits, 
but not to the benefit sought on appeal.  This is exemplified 
by her receipt of an American flag to drape her husband's 
coffin, which the appellant had at her Travel Board hearing.  
However, entitlement to an American flag for this purpose 
does not confer other benefits, to include that currently 
sought on appeal.  Moreover, the Board does not have the 
authority to pass upon constitutional questions.  A claim 
that alleges only the unconstitutionality of a statute is not 
a claim "under a law that affects the provisions of benefits 
by the Secretary" under 38 U.S.C.A. § 511(a) (West 1991), 
but rather is a claim under the Constitution of the United 
States.  As such, it is beyond the purview of the Secretary, 
and, by implication, the Board.  See 38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2000).  In any event, the 
constitutionality of 38 U.S.C.A. § 107 has been upheld as it 
applies to the organized forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President of the United States 
dated July 26, 1941.  See Quiban v. Veterans Administration, 
928 F.2d 1159 (D.C. Cir. 1991); see also, Calcada v. Brown, 9 
Vet. App. 261, 264-65 (1996).

In sum, the appellant has not contended that her husband had 
military service other than that certified by the service 
department.  See 38 C.F.R. § 3.203.  As such, she has not 
offered a rationale that would allow for a grant of the 
benefit sought on appeal.  Accordingly, there is no 
reasonable basis upon which to grant the benefit sought in 
this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board observes that recent legislation, Public Law 106-
377, signed by the President on October 27, 2000, provides 
increased disability compensation to Filipino veterans who 
live legally and permanently in the United States and 
expanded VA outpatient health care for Filipino veterans 
living in the Philippines.  This legislation, however, did 
not establish any new eligibility for benefits.  The Board 
also notes that on November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).  The law modifies the circumstances under which VA 
must assist claimants.  The Board is satisfied in this case, 
however, that no further assistance by VA would aid in 
substantiating the claim in view of the absence of legal 
entitlement.

ORDER

The appeal is denied.  



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

